Opinion filed August 20, 2009 











 








 




Opinion filed August 20,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00209-CR
                                                    __________
 
                                JOHN LAWRENCE MONK, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 413th District Court
 
                                                        Johnson
County, Texas
 
                                                  Trial
Court Cause No. F37525
 

 
                                             M
E M O R A N D U M   O P I N I O N
The
trial court convicted John Lawrence Monk, upon his plea of guilty, of
aggravated sexual assault of a child.  Pursuant to the plea bargain agreement,
the trial court assessed his punishment at confinement for twenty years.  The
trial court imposed the sentence in open court on October 11, 2004.  Appellant
filed his pro se notice of appeal on June 3, 2009, over four years after the
sentence was imposed in open court.  We dismiss for want of jurisdiction.




In
order to invoke the jurisdiction of this court, an appellant must timely
perfect an appeal.  Tex. R. App. P.
25.2.  Appellant has failed to comply with the requirements of Tex. R. App. P. 26.2 and 26.3 for
perfecting an appeal.  Therefore, this court does not have jurisdiction to
entertain this appeal.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex.
Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-24 (Tex. Crim.
App. 1996); Rodarte v. State, 860 S.W.2d 108, 109-10 (Tex. Crim. App.
1993); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988).
The
appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
August 20, 2009
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.